Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-16, 18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oberberger (2008/0108406) in view of Shorrock (US 2013/0084963) and Ramsey (US 2013/0029739).

1. Oberberger discloses a computer-implemented method, comprising:
providing a wager-based electronic gaming device (EGD) (Figs. 1a-2a), the EGD comprising at least one processor (12 in Fig. 2a), a display (16, 18, in Fig. 2a), an input interface (30, 42 in fig. 2a) and a money acceptor (24 in Fig. 2a), the at least one processor being configured to execute a skill-influenced and wager-based game on the EGD (interactive skill based game and wagering component; paragraphs 9-20) and:
for each of a plurality of players of the skill-influenced and wager-based game, performing (paragraphs 10-19):

enabling game play and wagers in the skill-influenced and wager-based game using the account balance (paragraphs 10-19, 114-115), the display and the input interface and scoring a performance of the player at an end of the skill-influenced and wager-based game (scoring player points, milestones, checkpoints, paragraphs 11, 14, 17, 21, 23, 85, 115, 120-131);
enabling an update of a leaderboard on an electronic device (102 in Fig. 5a-5g) with an identifier of the player (players name, Figs. 5a-5g) when the scored player’s performance is sufficiently good to place the player’s performance among a top predetermined n ranked player performances of the skill-influenced and wager-based game (i.e. top five players on the leaderboard; paragraphs 14, 127, 131-132, 156, Figs. 5a-5g);
after a period of time (i.e., end of a week, paragraphs 125, 128) awarding a prize to at least some of the players whose identifiers currently appear on the leaderboard in the app (prize based on ranking and points, paragraphs 14, 127, 131-132, 156, Fig. 4d-4j; 102 in Figs. 5a-5g )
Oberberger discloses the claimed invention as discussed above but fails to teach the leaderboard is updated on an app on an electronic device of the player and periodically causing an electronic message to be generated to at least some of the players on the leaderboard via their respective apps, informing them at least of a current state of the leaderboard. Nevertheless such modification would have been obvious to one of ordinary skilled in the art as discussed below

Oberberger in view of Shorrock discloses the claimed invention as discussed above but fails to teach that the updated leaderboard message is generated periodically. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering games and tournaments, Ramsey discloses that players are notified with tournament information including leaderboard updates (leaderboard updates, paragraph 57). Ramsey discloses that player may elect to receive the updates periodically (the player may select an option to receive updates in real time or on some other time basis such as hourly, daily, weekly, etc.; paragraph 57). This allows the player to view the updated leaderboard on a periodic basis when the player is away from the gaming machine. It would have been obvious to one of ordinary skilled in the art before the effective failing date to modify 

2.  Oberberger in view Shorrock discloses computer-implemented method of claim 1, wherein enabling the update comprises: generating and providing to the player a unique code associated with the player; and enabling the player to input the generated unique code in the app on the player’s electronic (Shorrock discloses generating a barcode that is scanned, captured by the player’s phone, or unique code that can be manually entered by the player; paragraphs 8, 96, 100, 112. The barcode or information is inherently unique in order to link the player’s device with the system). When modifying Oberberger’s invention to incorporate Shorrock’s notification method, it would have been obvious to incorporate the steps of generating providing the player a unique code and enabling the player to input the generated unique code in the app in order to provide the notification on the user’s device.

3. Oberberger in view Shorrock discloses awarding further comprises awarding a separate prize to each player whose identifier currently appears on the leaderboard in the app (Oberberger discloses separate prizes such as different prize amount based on ranks paragraph 127. Separate awards can be based on ranking and points, paragraphs 14, 127, 131-132, 156, Fig. 4d-4j; 102 in Figs. 5a-5g ).



6. Oberberger in view Shorrock discloses each separate prize is progressive (each separate prize is progressive higher based on rank; paragraph 127).

10.  Oberberger the computer-implemented method of claim 1, wherein the prizes awarded to at least some of the players whose identifiers currently appear on the leaderboard are separate from and in addition to any awards accounted for by a predetermined Return To player (RTP) of the skill-influenced and wager-based game (prizes for the tournament may be funded with the gamin establishment own marketing budget, which is separate from the RTP or average payback in the wager game; paragraph 127. Oberberger’s wagering game is interpreted to be skill-influence wager-based game since the wagers are influenced by the skill/entertainment portion of the game; steps 108-112 in Fig. 3).



12. Oberberger discloses the prizes awarded to at least some of the players whose identifiers currently appear on the leaderboard comprise non-monetary value (monetary or non-monetary awards, paragraphs 14.

13-16, 18, 22-24. See rejections above.

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oberberger (2008/0108406) in view of Shorrock (US 2013/0084963) and Ramsey (US 2013/0029739) as applied to claims 3 and 15 above, and further in view of Chase (US 2016/0321874.

5, 17. Oberberger fails discloses the claimed invention but fails to teach that each separate prize is predetermined. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering games and tournaments, Chase discloses a wagering game in which prizes are based on rankings (paragraphs 14, 93). The players are awarding a predetermined prize amount based on the player’s ranking (paragraphs 14, 36, and 93). The predetermined amount can be a fixed amount or a fixed portion (paragraphs 93). This allows players to know how much they can win before playing the game. It would have been obvious to one of ordinary .

Claims 7-8, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberberger (2008/0108406) in view of Shorrock (US 2013/0084963) and Ramsey (US 2013/0029739) as applied to claims 1 and 13 above, and further in view of Arnone (US 2012/0322545)

7, 19. Oberberger disclose the claimed invention but fails to teach that a predetermined number of unique electronic tickets to each player whose identifier appears on the leaderboard in the app such that higher-ranking players on the leaderboard are issued a greater number of unique electronic tickets than comparatively lower-ranking players, and wherein awarding comprises drawing one unique electronic ticket for each position on the leaderboard and awarding a prize pool to a player whose unique electronic ticket was drawn. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. Oberberger disclose that non monetary prizes can be awarded (paragraphs 14). In an analogous art to wagering games Arnone discloses a wagering and skill based gaming system (paragraphs 12-14). Arnone discloses that the prizes for the game can be virtual ticket so that they may be entered into a pool of entrants with one or more entrants being drawn and awarded a prize (paragraphs 162). would have been obvious to one of ordinary skilled in the art before the effective failing date to modify Oberberger and provide electronic tickets drawing of 

8, 20.  Oberberger in view of Shorrock, Ramsey and Arnone discloses the skill-influenced and wager-based game is a level-based game in which a predetermined number of indicia may be earned in each level and wherein awarding further comprises awarding, to each player, a unique electronic ticket for each earned indicia, and wherein awarding comprises drawing one unique electronic ticket for each position on the leaderboard and awarding a prize pool to a player whose unique electronic ticket was drawn (See rejection for claims 7 and 19 above. As indicated above Oberberger higher level/ranked players or players with more points, milestones, etc. are issued higher prizes. Thus when modifying Oberberger’s invention to incorporate virtual tickets as prizes, one of ordinary skilled in the art would modify the invention accordingly and issues the higher level players a greater number of tickets.).

Claims 9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oberberger (2008/0108406) in view of Shorrock (US 2013/0084963) and Ramsey (US 2013/0029739) as applied to claims 1 and 13 above, and further in view of Baerlocher (US 2017/0084129)


9, 21.  Oberberger discloses the claimed invention but fails to teach that the prizes awarded to at least some of the players whose identifiers currently appear on the leaderboard are accounted for in a predetermined Return To player (RTP) of the skill-influenced and wager-based game. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to skill based and hybrid wagering games Baerlocher discloses that skill-based and hybrid wagering games, irrespective of design layout and content, are configured to exhibit a mathematically demonstrable predetermined minimum payback percentage (paragraph 72). The skill-based wagering game can be implemented in a tournament style format. When the minimum payback percent is determined, the award pool is calculated to set the minimum payback percent for each wager (paragraph 72). Thus award for the leaderboard are accounted for in a predetermined Return To player in the skill based wagering game. The minimum payback percentage is set by local gaming regulation (paragraphs 72) to ensure players a fair amount of winnings while maintaining operating costs. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Oberberger’s invention and account the award for the leaderboard in a predetermined return to player in order to provide the predictable result of ensuring players a fair amount of winnings while maintaining operating costs.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.

However, Applicant has not explained why this embodiment would prevent one of ordinary skilled in the art to modify Oberberger’s invention to incorporate mobile notifications. Just because the leaderboard display can be located away from the gaming machine, does not mean that every time a user is away from the gaming machine, the leaderboard display will be viewable by the player. The player can go to the bathroom, hotel room, restaurant or and many other locations away from the gaming machine in which the leaderboard display is not viewable. Modifying Oberberger’s invention to incorporate mobile notification would allow players to keep track of gaming information such as leaderboard when the player is away from the gaming device.
In the illustrated embodiment Oberberger discloses that the leaderboard display (Fig. 5a) is with the gaming machines. Although not relied upon, Oberberger discloses (paragraph 158) “In another embodiment, the gaming machines are not adjacent and the common display is located away from at least one gaming machine. In another embodiment, the common display displays other information in addition to player standings.” Applicant has not explained why this particular “another embodiment’ is necessary when considering to modify Oberberger’s invention to receive mobile .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715